


110 HRES 573 EH: Recognizing and commending the efforts of

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 573
		In the House of Representatives, U.
		  S.,
		
			October 29, 2007
		
		RESOLUTION
		Recognizing and commending the efforts of
		  the United States public and advocacy groups to raise awareness about and help
		  end the worsening humanitarian crisis and genocide in Darfur, Sudan, and for
		  other purposes.
	
	
		Whereas the violence conducted by the Armed Forces of
			 Sudan, government-backed Janjaweed militia, and various rebel factions in
			 Darfur, Sudan, has left nearly 2,500,000 people displaced from their homes and
			 up to 400,000 civilians dead;
		Whereas despite the signing of the Darfur Peace Agreement
			 on May 5, 2006, violence, death, and destruction in Darfur continue unabated,
			 threatening the lives of thousands of civilians, humanitarian aid workers,
			 United Nations officials, and African Union international peacekeepers;
		Whereas on July 22, 2004, Congress declared the atrocities
			 unfolding in Darfur as genocide, and on September 9, 2004, then-Secretary of
			 State Colin Powell, in testimony before the Senate Foreign Relations Committee,
			 declared that genocide has been committed in Darfur, and that,
			 the [G]overnment of Sudan and the Janjaweed bear
			 responsibility;
		Whereas on April 18, 2007, President George W. Bush
			 declared at the United States Holocaust Museum, where the Committee on
			 Conscience has spent considerable efforts advocating to end the genocide in
			 Darfur, that the United States has a moral obligation to help end the genocide
			 in Darfur;
		Whereas hundreds of United States faith-based, human
			 rights, humanitarian and youth-led advocacy organizations have established
			 Darfur-related campaigns since the United States declaration of genocide in
			 2004;
		Whereas hundreds of State and local communities, schools,
			 universities, and individual citizens have mobilized and organized fundraisers,
			 campaigns, and initiatives to help end the genocide in Darfur;
		Whereas over 600 chapters of anti-genocide high school,
			 college and university student organizations have been established since 2004
			 to help end the genocide in Darfur;
		Whereas 57 United States colleges and universities, 20
			 States, ten United States cities, and eight international and faith-based
			 organizations have adopted divestment policies from Sudan thus far;
		Whereas on April 30, 2006, thousands of people gathered at
			 the National Mall in Washington, D.C., to urge the United States and the
			 international community to help end the genocide in Darfur;
		Whereas similar public advocacy efforts in the United
			 States to end mass human rights violations, racial discrimination, and violence
			 in Africa have not been seen since the South African anti-apartheid
			 movement;
		Whereas these aforementioned efforts have embraced the
			 slogans Never Again and Not On Our Watch,
			 reminiscent of the failure of the international community to stop the Holocaust
			 and the genocides in Bosnia and Rwanda; and
		Whereas the United States has led the international
			 community’s condemnation of the atrocities and violence in Darfur: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes and commends the efforts of the
			 United States public and advocacy groups to raise awareness about and help end
			 the worsening humanitarian crisis and genocide in Darfur, Sudan;
			(2)supports the
			 efforts of the various local schools, communities, and faith-based, human
			 rights, humanitarian, and youth-led advocacy organizations that have dedicated
			 their time and energy to help end the genocide in Darfur and to promote peace,
			 defend human rights, and improve the lives of those affected in Sudan and Chad;
			 and
			(3)urges the United
			 States to work with its partners in the international community to support a
			 negotiated settlement to the conflict in Darfur, while implementing a more
			 robust set of multilateral measures against those individuals who act as
			 obstructionists to peace in Darfur, including by launching attacks against
			 civilians, humanitarian operations, or peacekeeping forces, or by blocking the
			 deployment of a credible African Union-United Nations hybrid peacekeeping
			 force.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
